Citation Nr: 0201960	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  96-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral peripheral 
vascular disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1953.

The issue of entitlement to service connection for bilateral 
peripheral vascular disease was denied by the Board of 
Veterans' Appeals (the Board) in March 2000.  The veteran 
subsequently sought reconsideration of the Board's decision, 
which was denied in a July 2000 letter from the Board's Vice 
Chairman.   

The veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In March 2001, a Joint Motion for Remand and to Stay 
Proceedings was filed, in light of the recently-decided case 
of Holliday v. Principi, 14 Vet. App. 280 (2001), in order 
for the Board to determine the applicability of the newly-
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  Later in 
March 2001 the Court granted the Joint Motion, vacated the 
Board's decision and remanded the matter to the Board.  

The veteran was sent a letter by the Board in October 2001 in 
which he was advised that he could submit additional argument 
and evidence in support of his motion within 90 days of the 
date of the letter.  Copies of evidence previously submitted, 
including a November 1999 private medical report that had 
been received by VA in April 2000, were received by VA in 
November 2001 along with a waiver of consideration by the VA 
regional office (RO) under 38 C.F.R. § 20.1304 (2001).  In 
December 2001, the veteran's accredited representative filed 
a brief to the Board on his behalf.

Other issue

The Board again notes that during his May 1999 hearing, as 
well as in several written statements submitted throughout 
his appeal, the veteran indicated that he was also seeking 
entitlement to service connection for macular degeneration.  
Because that claim has not been previously addressed by the 
RO, it is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the RO]. 


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record is against the veteran's claim that his bilateral 
peripheral vascular disease is caused by or the result of his 
service-connected gunshot wound injury to the left thigh.

2.  The preponderance of the credible and probative evidence 
of record is against the veteran's claim that his bilateral 
peripheral vascular disease is related to the wearing of 
dress combat boots and trouser blousing in service, or to any 
other incident of service.


CONCLUSION OF LAW

The veteran's bilateral peripheral vascular disease was not 
incurred in or aggravated by service or by a service-
connected disability.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
peripheral vascular disease.  He has essentially made two 
arguments in support of his claim.  First, he contends that 
his peripheral vascular disease was caused or aggravated by 
his service-connected gunshot wound injury to the left upper 
thigh (secondary service connection).  Second, he contends 
that his peripheral vascular disease is also related to the 
wearing of dress combat boots and trouser blousing for an 
extended period of time in service (direct service 
connection).  The veteran also appears to contend that his 
peripheral vascular disease was brought on a by a combination 
of these two factors.

This case is currently at the Board pursuant to the Court's 
March 2001 Order, which vacated the Board's March 2000 
decision and remanded the case so that the Board could review 
the claim in light of the VCAA, which was enacted in November 
2000.  No other reason was stated for the remand.  The 
veteran was subsequently given the opportunity to submit 
additional evidence and argument in support of his claim. 

In the interest of clarity, the Board will initially 
recapitulate the pertinent law and regulations and the 
relevant factual and procedural background.  The Board will 
then discuss the applicability of the VCAA, as required by 
the Court's March 2001 Order and Holliday.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Relevant Law and Regulations

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that a 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. 1110, 1131 (West Supp. 2001); 
38 C.F.R. 3.303(a) (2001).  Service connection may be granted 
for a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 3.303(d) 
(2001).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. 
3.310(a) (2001);  Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Furthermore, service connection may be granted for 
any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In Allen, the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that ". . . pursuant to 1110 and 3.310(a), when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  Id. 
at 448.

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim. 
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran served on active duty from September 1950 to 
December 1953.  He served as an Air Force policeman.  

Upon enlistment into service, examination of the veteran's 
vascular system reportedly revealed no significant 
abnormalities.  An examiner further determined that 
examination of the veteran's neurological system and 
extremities also revealed no significant abnormalities.  
Subsequent service medical records are negative for any 
treatment or diagnoses related to vascular disease.

In February 1951, the veteran sustained an accidentally self-
inflicted .45 caliber gunshot wound of the left upper thigh.  
In a February 1951 hospital note, a physician indicated that 
the veteran had been shot through the anterior and lateral 
aspect of his left upper thigh.  At the time, no artery or 
nerve involvement was identified.

A treatment letter from the Wiesbaden Air Force Hospital 
shows that in October 1952, the veteran was permanently 
excused from wearing combat boots after it was determined 
that said boots had aggravated an old injury in the veteran's 
left leg and ankle, which caused him pain when he wore them 
for more than two hours.  Service personnel records dated in 
November 1952 reflect that the veteran had been relieved from 
duty as an Air Policeman due to a leg injury. 

In a report of medical examination completed at separation, 
an examiner noted that the veteran's vascular system and 
lower extremities were found to be normal on examination.
There are no pertinent medical treatment records for 
approximately a quarter century after the veteran left 
service.

Private treatment records presently associated with the 
claim's folder reveal that between 1980 and 1990, the veteran 
underwent numerous surgical procedures and other treatment 
related to peripheral vascular disease.  In a January 1990 
discharge summary, the veteran's treating physician noted 
that the veteran had a long history of peripheral vascular 
disease with a very complicated history of previous operative 
interventions for this problem.  The physician noted that the 
veteran's most recent admission was for an attempted 
thrombectomy of a right polytetrafluoroethylene femoral 
bypass graft for graft salvage.  The veteran was given 
discharge diagnoses of thromboses; right 
polytetrafluoroethylene femoral bypass graft; peripheral 
vascular disease; hyperlipidemia; and anemia (chronic and 
acute) due to blood loss.

Throughout 1990 and 1991, the veteran underwent additional 
operations related to peripheral vascular disease.  In a 
November 1991 discharge summary, a physician noted that in 
July of that year, the veteran had been found to have 
recurring thrombosis of a left axillo-popliteal bypass graft.  
He subsequently underwent an urgent revascularization 
procedure, which allowed his left leg to be saved but left 
him with dry gangrene in his left foot and in all five toes.  
He subsequently sustained a trauma to the left foot and, 
following testing, it was revealed that he had occlusion of a 
saphenous vein composite femoral to tibioperoneal bypass 
graft.  The veteran was then advised that the chances for 
further successful revascularization procedures for the left 
lower extremity were slim, and it was agreed that he should 
undergo a below the knee amputation.  In November 1991, the 
veteran underwent a below the knee amputation of his left 
leg, with subsequent physical therapy and training in 
transfer techniques.

Between 1992 and 1995, the veteran received further treatment 
for his peripheral vascular disease, which included several 
operations and the removal of an additional portion of his 
left leg in 1993.  During this period, numerous physicians 
described the nature of the veteran's vascular problem as 
"unusual" and "severe," often referring to his history of 
multiple surgeries with multiple complications.

In November 1994, the veteran was provided with a VA physical 
examination.  The VA examiner noted a history of a bullet 
wound in 1951 and leg surgery in 1981, with a total of 28 
subsequent surgeries including amputation of a portion of the 
left leg.  Upon examination, the VA examiner noted extensive 
tissue loss in the left upper leg, which the examiner found 
to be related to his numerous surgeries and not his gunshot 
wound.  The VA examiner also noted the presence of punctate 
scar wounds from the entrance and exit wounds of the gunshot 
injury.  The VA examiner diagnosed the veteran with the 
residuals of a bullet wound of the left upper leg middle 
thigh; an amputation stump of the upper third of the left 
leg; atrophy of the left upper leg muscles; residuals of a 
graft of the amputation stump; and the residuals of multiple 
surgeries for vascular insufficiency of the left leg.  The VA 
examiner concluded that in light of the veteran's multiple 
surgeries, as well as the subsequent amputation of the left 
leg, it was difficult to state whether the bullet wound many 
years earlier was a factor in the multiple vascular problems 
which followed "after so many years later".

In a February 1995 letter, a private physician, Dr. J.L.S., 
reported that he had been treating the veteran for over three 
years for severe peripheral vascular occlusive disease in 
both legs.  Dr. S. stated that while the cause of this 
problem was hard to pinpoint, the veteran's in-service 
gunshot wound and the wearing of hightop combat boots might 
have been the precipitating factors.  Dr. S. indicated that 
any wound in which the flesh is torn or penetrated may cause 
nerve or blood vessel damage to the point where circulation 
is reduced or restricted.  He further indicated that the 
wearing of boots could further restrict the already 
restricted circulation problem.  Dr. S. asserted that the 
October 1952 letter from the Wiesbaden Air Force Hospital was 
a "definite indication that this problem existed then and 
that the boots worsened the condition."  Dr. S. concluded 
that it was his opinion that the veteran's circulation 
problems "may be directly related and adjunct to" to the 
gunshot wound he sustained in 1951.

In January 1996, the veteran was provided with a personal 
hearing at the RO.  He testified that when he was originally 
seen by doctors for his symptoms, he was told that he had a 
sciatic nerve problem.  He further testified that after he 
had seen a television program on circulatory problems in 
1981, he inquired to his physicians as to whether that might 
be his problem.  It was soon discovered that he had 
peripheral vascular disease and he immediately underwent his 
first operation.  The veteran reasserted his contention that 
his development of peripheral vascular disease was a result 
of both his in-service gunshot wound and of having to wear 
combat boots during service.

In January 1998, another VA physical examination was 
conducted.  The veteran reported that part of his regular 
duties in service required him to wear combat boots, and that 
by October or November of 1950, these boots had led to some 
discomfort in both of his feet.  This discomfort reportedly 
developed into tingling and numbness, and in October 1952, he 
was reassigned to duties that did not require the wearing of 
combat boots.  The veteran indicated that he continued to 
experience some discomfort throughout his service and even 
after he was discharged.  He stated that between 1950 and 
1980, he experienced ongoing numbness and other problems in 
his lower extremities but whenever he had sought medical 
attention, he was told that this pain was attributable to his 
back and a sciatic nerve problem.  The VA examiner noted that 
the veteran was apparently first diagnosed with peripheral 
vascular disease around 1980 or 1981, and that he underwent 
his first related surgery, a bilateral aortofemoral bypass 
graft, at that time.  After reviewing the claims folder and 
conducting a physical examination of the veteran, the VA 
examiner concluded that it was highly unlikely that the 
veteran's severe peripheral vascular disease was caused by 
his military uniform or that it was directly related to his 
in-service gunshot wound.

During the veteran's May 1999 hearing before the undersigned, 
he testified that his problems all started with an injury he 
sustained to his left leg and ankle as a young boy when he 
"tore" his leg on a chain-link fence.  He asserted that this 
injury was aggravated years later when he was forced to wear 
combat boots for two years in service, which led to numbness 
and tingling in his feet.  The veteran stated that these were 
the same pains he experienced in later years until he 
underwent his first lower femoral bypass, which greatly 
reduced these symptoms.  The veteran contended that there was 
no doubt in his mind that his peripheral vascular disease was 
related to his having to wear combat boots and trouser 
blousing in service, as well as his in-service gunshot wound.

In August 1999 the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding several 
questions associated with the veteran's claim.  See 38 C.F.R. 
§ 20.901(a) (2001).  Specifically, a physician was asked to 
review the evidence of record and determine whether it was at 
least as likely as not that the veteran's peripheral vascular 
disease was related to his gunshot wound to the left thigh 
and/or his wearing of dress combat boots in service.  The 
physician was also asked to discuss the medical opinions that 
had already been rendered in this case, and to comment on 
whether he agreed or disagreed therewith, giving reasons for 
such agreement or disagreement.

In October 1999, in response to the Board's request, Dr. 
R.K., Chief of Vascular Surgery at a VA Medical Center, 
reviewed the veteran's claims folder.  Dr. R.K. determined 
that it was unlikely that the veteran's in-service gunshot 
wound contributed to his development of peripheral vascular 
disease.  Dr. R.K. based this conclusion on 1) the trajectory 
of the initial injury in relation to the left common femoral 
artery, the left profunda femoris artery, and the left 
superficial femoral artery; 2) the veteran's physical 
examination at the time of his gunshot wound injury, which 
revealed no evidence of any vascular trauma or neurological 
injury; 3) that passage of time between his initial injury in 
1951 and the first diagnosis of aortoiliac occlusive disease 
in 1980; and 4) Dr. R.K.'s own belief that the distribution 
of the veteran's peripheral vascular disease was too proximal 
(aortoiliac) and diffuse (both legs were affected) to be 
attributable to his earlier gunshot wound to the left thigh.

Dr. R.K. further determined that it was also unlikely that 
the wearing of dress combat boots in service contributed to 
his development of peripheral vascular disease.  Dr. R.K. 
indicated that it was generally unlikely that the wearing of 
boots would result in enough pressure to suppress arterial 
circulation.  While Dr. R.K. noted that there were exceptions 
to this, such as swollen extremities in the presence of an 
acute injury, he found that evidence of any such exception 
was lacking here.  Dr. R.K. further noted that the veteran 
had spoken of an incident as a young child in which he hurt 
his left leg on a chain link fence.  Dr. R.K. acknowledged 
that it would be possible to injure the tibial vessels with 
this type of penetrating trauma, which could predispose 
someone to vascular insufficiency later in life.  Dr. R.K. 
concluded, however, that this was highly speculative in the 
absence of any further details regarding this childhood 
incident.  Dr. R.K. also found that the time sequence between 
the wearing of combat boots in service and the first 
diagnosis of vascular disease was against a causative effect 
in this regard.

In response to the Board's request to review each of the 
medical opinions of record, Dr. R.K. indicated that he agreed 
with the conclusions of the January 1998 VA examiner.  In 
regard to the conclusions of Dr. S., the veteran's private 
physician, he concluded that Dr. S. was "was speculating in 
an open and honest manner in an attempt to account for the 
aggressiveness of this patient's vascular disease."  Dr. R.K. 
further concluded that while his speculation was based upon a 
plausible chain of events, the weaknesses in this chain 
include 1) the lack of details about the injury the veteran 
sustained as a young boy, including the lack of evidence of a 
vascular injury at that time; 2) the time course of 
progressions of the peripheral vascular disease; and 3) the 
distribution of the initially bypassed vascular disease 
(aortoiliac).

The veteran and his representative received copies of Dr. 
R.K.'s opinion.  The veteran did not provide additional 
comment.  In February 2000, the representative acknowledged 
receipt of the VHA opinion but did not provide additional 
substantive argument.

The Board denied the veteran's claim in a March 2000 
decision.  In April 2000, the veteran, through his then 
representative, requested reconsideration of the Board's 
decision.  In essence, the veteran stated that he had 
obtained a medical opinion favorable to his claim from 
B.L.S., M.D. in November 1999, but that he had forwarded that 
opinion to the RO, not to the Board, notwithstanding the fact 
that the case was in appellate status at the Board at that 
time.  In July 2000, the veteran's request for 
reconsideration was denied in a letter from the Board's Vice 
Chairman.  The Vice Chairman pointed out that under 38 C.F.R. 
§ 20.1304, any additional evidence was required to be 
submitted directly to the Board, not to the RO and that the 
Board's March 2000 decision was properly based on all of the 
evidence before it at that time.

As noted in the Introduction, the veteran appealed the 
Board's March 2000 decision to the Court.  In March 2001, 
pursuant to a Joint Motion for Remand, the Court vacated the 
Board's decision and remanded the case to the Board. 

In November 2001, the veteran submitted a copy of the 
November 1999 report of B.L.S., M.D., which was accompanied 
by waiver of RO consideration under 38 C.F.R. § 20.1304 
(2001).  According to the report of Dr. B.L.S., the veteran 
had been referred to him for evaluation of peripherovascular 
disease and a second opinion regarding the etiology of loss 
of his left leg.  Dr. S. noted that although the veteran 
indicated that his left leg injury in service was related to 
a barb wire fence, he did not have an operative note or other 
description of injures related to either the particular event 
or its repair.  Dr. S. noted the veteran's general medical 
history and provided general examination findings.  The 
impressions were atherosclerotic peripheral disease; status-
post left below-knee amputation; history of remote trauma to 
the left lower extremity, possibly exacerbating symptoms of 
ischemia; history of inability to tolerate combat boots, 
possible aggravating symptoms of the left lower extremity; 
and chronic cigarette usage. 

Dr. B.L.S. opined that the veteran's primary problem 
resulting in the loss of his left lower extremity was 
atherosclerosis, with a primary risk factor of ongoing 
cigarette smoking.  Dr. S. noted that it was unclear whether 
the veteran's service left leg injury and the use of combat 
boots contributed to the ischemia of the left lower 
extremity, although there could be some relationship.  
Although Dr. S. had encountered patients who had had 
posttraumatic ischemia of extremities, whether this was true 
in the veteran's case would have to be based on more 
objective information that predated the current examination.  
Dr. S. concluded that the veteran's primary problem was 
atherosclerosis with the risk factor of continued cigarette 
use and that the contribution of the veteran's previous 
trauma or use of combat boots was difficult to "quantitate".

Analysis

Applicability of the VCAA

As noted above, this case was remanded by the Court so that 
the Board could consider the potential applicability of the 
VCAA under Holliday v. Principi, 14 Vet. App. 280 (2001) [the 
Court may not determine in the first instance the specific 
applicability of the VCAA].

Pursuant to the Court's March 2001 Order, the Board has given 
consideration to the provisions of the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran was informed in 
the December 1996 Statement of the Case and in Supplemental 
Statements of the Case dated in February 1997 and July 1998 
of the relevant law and regulations and the type of evidence 
that could be submitted by him in support of his claim.  He 
testified in support of his claim at a travel board hearing 
which was chaired by the undersigned Board member in May 
1999.  He was also notified by the Board in October 2001 that 
he could submit additional argument and evidence in support 
of his claim, as required by the Joint Motion for Remand 
[page 3]. As discussed above, in December 2001 he submitted a 
copy of the November 1999 report of Dr. B.L.S. and in 
December 2001 his representative submitted an appellant's 
brief to the Board.

It is clear that the veteran has been informed of the types 
of evidence that could be submitted by him in support of his 
claim.  In fact, he has submitted medical evidence in support 
of his claim.  There is sufficient evidence of record with 
which the Board may make an informed decision.  The veteran 
has not pointed to any pertinent evidence which exists and 
which has not been associated with the veteran's claims 
folder.  In addition, the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim and he and his representatives have done so 
throughout the course of this appeal.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
it is applicable to this case.  The Board further concludes 
that notice to the veteran and development of the claim has 
been consistent with the provisions of the new law.  The 
veteran and his representative do not appear to contend 
otherwise.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  


Discussion

The veteran is seeking entitlement to service connection for 
peripheral vascular disease.  As noted above, he contends 
that his peripheral vascular disease was caused or aggravated 
by his service-connected gunshot wound injury to the left 
upper thigh, and/or that it is also related to the wearing of 
dress combat boots and trouser blousing for an extended 
period of time due to the nature of his duties as an air 
policeman in service.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

However, the Board further notes that the Joint Motion for 
Remand and the Court's March 2001 order noted no specific 
defects in the Board's March 2000 decision, either as to 
inadequate reasons and bases or otherwise.  The only basis 
for the remand was to allow the Board to consider the 
application of the VCAA, which has been accomplished.  
Further, the Board observes that the Court's Docket does not 
indicate that representatives of either the veteran or the 
Secretary of Veterans Affairs filed briefs or similar 
pleadings which substantively discussed the Board's March 
2000 decision.  

To the extent that the veteran and his representative have 
presented additional evidence and argument not considered by 
the Board in March 2000, the Board will make every effort to 
address these below.  The Board is obviously cognizant of the 
addition to the record of the November 1999 report of Dr. 
B.L.S., as well as the significance which the veteran 
attaches to that report.  That report has been described in 
some detail above and will be evaluated along with the other 
pertinent evidence of record.

The Board has reviewed all of the evidence of record.  See 
38 U.S.C.A. § 7104(a).  It appears that most of the facts are 
not in substantial dispute.  There is a history of a leg 
injury on a fence (described as a barbed wire or chain link 
fence) before service.  During active duty, the veteran 
sustained an accidentally self-inflicted .45 caliber gunshot 
wound to his left upper thigh, for which service connection 
has been granted.  Additionally, on recommendation of a 
medical officer in October 1952, the veteran was relieved of 
his duties as an air policeman in November 1952 due to 
physical difficulties he was experiencing while wearing dress 
combat boots.  There then is a gap of over a quarter of a 
century in which there is no objective medical evidence of 
lower extremity problems, although the veteran has reported 
experiencing lower extremity symptomatology during the entire 
period.   The veteran currently suffers from peripheral 
vascular disease, for which he has been receiving ongoing 
treatment since 1980.   There is a long-standing and 
evidently ongoing history of cigarette smoking, which was 
cited by Dr. B.L.S. in November 1999 as the "primary risk 
factor" for the veteran's vascular disease [the use of 
tobacco products was acknowledged by the veteran in his March 
2000 motion for reconsideration]. 

The question which must be resolved by the Board is whether 
the veteran's peripheral vascular disease is related to his 
service-connected gunshot wound and/or the wearing of dress 
combat boots and trouser blousing in service.  The veteran 
contends that such a causal relationship does exist; the RO 
denied the claim in essence because it did not believe that 
such a relationship exists.  The evidence both for and 
against the veteran's claim consists primarily of the medical 
opinions described above.  The Board is required to evaluate 
these medical opinions; however, the Board may not rely on 
its own unsubstantiated medical opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).   

For reasons which will be expressed immediately below, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The Board believes that the 
medical opinions against the veteran's claim contain clearly 
stated reasons as to why a relationship between the veteran's 
military service in the early 1950s and the development of 
peripheral vascular disease in the early 1980s is unlikely 
are consistent with the medical evidence of record and 
outweigh the relatively vague opinions of the two Drs. S.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52, 58 (1996) and cases cited therein.  
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, U.S. Vet. App. No. 
99-2210 (December 20, 2001) [slip op. at 7].  

The Board places greatest probative weight on the October 
1999 VHA opinion of Dr. R.K., who reviewed the veteran's 
entire medical history.  Dr. R.K. concluded, with specific 
reasons given, that it was unlikely that a causal 
relationship existed between the veteran's peripheral 
vascular disease and either his service-connected gunshot 
wound to the left thigh or to the wearing of dress combat 
boots in service.  Dr. R.K. based his opinion on the number 
of years which passed between these in-service incidents, 
which occurred in 1951 and 1952, and the first diagnosis of 
vascular disease, which occurred in 1980, over a quarter of a 
century later.  Dr. R.K. also cited the fact of the proximal 
(aortoiliac) and diffuse (both legs were effected) nature of 
the veteran's disease as being strong evidence against a 
causal relationship between either the gunshot wound or the 
wearing of dress combat boots, and his later development of 
peripheral vascular disease.  Dr. R.K. also considered the 
veteran's contention that these injuries had in fact 
aggravated an earlier childhood injury involving his left 
lower leg.  However, Dr. R.K. determined that any such 
conclusion would be highly speculative without additional 
details regarding that injury, such as evidence that the pre-
service injury encompassed a vascular injury.

The Board notes that Dr. R.K.'s opinion is consistent with 
the opinion of the VA examiner who reviewed the veteran's 
claims folder in January 1998.  The Board  places great 
probative weight on the opinion of the January 1998 VA 
examiner, because he reviewed the veteran's medical history 
and conducted a physical examination of the veteran.  The 
January 1998 examiner reached virtually the same conclusions 
as Dr. R.K. did in his report.  In essence, the January 1998 
VA examiner found that it was highly unlikely that the 
veteran's development of peripheral vascular disease was 
related to either his service-connected gunshot wound to the 
left thigh or to his military uniform.

The Board has carefully reviewed the opinion of Drs. J.L.S. 
and B.L.S. which the veteran submitted in support of his 
claim.  The Board recognizes that Dr. J.L.S. apparently 
served as the veteran's treating physician for a number of 
years.  However, the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  Guerrieri v. Brown, 
4 Vet. App. 467, 471-73 (1993).  Thus, the Board has 
considered Dr. J.L.S.'s opinion as it would that of any 
medical opinion submitted either against or in support of a 
claim.  The Board is cognizant, however, that although the 
Court has specifically rejected the "treating physician 
rule", the Board is obligated to articulate reasons or bases 
for rejecting the medical opinion of a treating physician.  
See Guerrieri, 4 Vet. App. at 470-1.

After reviewing the opinions of Drs. J.L.S. and B.L.S., the 
Board finds them to be of less probative value than that of 
either Dr. R.K. or the January 1998 VA examiner.  As will be 
demonstrated, the statements of the two Drs. S. amount to 
general comments rather than specific medical nexus opinions.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim].
  
Dr. J.L.S. indicated that a relationship "may" exist between 
the veteran's peripheral vascular disease and both his 
service-connected gunshot wound and the wearing of dress 
combat boots.  Dr. J.L.S. acknowledged, however, that it was 
difficult to be sure in light of the period of time that had 
passed since these incidents.  

The Board cannot take exception to Dr. J.L.S.'s general 
statement that any wound in which the flesh is torn or 
penetrated "may" cause nerve or blood vessel damage.  
However, merely stating that something [vascular damage] may 
possibly happen as a result of something else [a wound in 
which the flesh is torn or penetrated] does not compel a 
specific conclusion that this veteran has vascular damage due 
to leg injuries.  In the veteran's case, there is no specific 
medical evidence to the effect that any such vascular damage 
in fact existed during service or existed because of in-
service injuries or incidents.     

The veteran has pointed to the October 1952 recommendation of 
a military physician that the veteran be excused from wearing 
combat boots.  The stated reason for that recommendation was 
because "the said boots aggravate an old injury to the left 
leg and ankle, to such extent as to produce pain within two 
hours after wearing the boots".  In his February 1995 letter, 
Dr. J.L.S. indicated that the October 1952 memorandum "was a 
definite indication that this [vascular] problem existed then 
and the boots worsened the [vascular] condition."  However, 
there is nothing specific in the October 1952 memorandum 
which refers to a vascular problem.  Indeed, the memorandum 
refers to aggravation of "an old injury to the left leg and 
ankle", which appears to refer to the pre-service injury on a 
fence [since the gunshot wound was to the veteran's upper 
leg, not the area around his ankle].  As Dr. K. later pointed 
out, there is no evidence that the pre-service injury was 
vascular in nature, and, as alluded to by Dr. B.L.S., there 
is no evidence suggestive that the pre-service injury was of 
such severity as to involve surgical repair.  Indeed, the 
veteran's September 1950 enlistment physical examination was 
pertinently negative, with no scars or other indicia of a 
left leg injury identified.  [The Board observes in passing 
that it appears that the examination was more than 
perfunctory with respect to the skin, since tinea cruris was 
identified.]  Moreover, there is no explanation by Dr. J.L.S. 
as to why the alleged vascular condition was not identified 
as such in October 1952, or for that matter for decades 
thereafter.     

The Board tends to agree with Dr. R.K.'s conclusion that Dr. 
J.L.S.'s findings were merely "speculation," made in an 
honest attempt to determine the etiology of the veteran's 
vascular disease.  Furthermore, Dr. J.L.S.'s report fails to 
address the other weaknesses in his conclusion pointed out by 
Dr. R.K., such as the distribution of the vascular disease 
(aortoiliac), which according to Dr. K. would be inconsistent 
with a cause such as a leg injury or too-tight boots, and the 
time lag of over a quarter of a century to the initial 
diagnosis of vascular disease in 1980.  

Similarly, Dr. B.L.S. concluded in November 1999 that the 
contribution of the veteran's left leg trauma or use of 
combat boots in service to his current peripheral vascular 
disease was difficult to quantify but that there could be 
some relationship between the veteran's service left leg 
injury, or his wearing of combat boots in service, and his 
post-service bilateral peripheral vascular disease.  As noted 
above, such a general statement does not constitute a medical 
nexus opinion.   As indicated above, such a general, 
inconclusive statement is to be accorded little weight of 
probative value.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, and significantly in the Board's opinion, Dr. 
B.L.S. in fact found that the primary reason for the loss of 
the veteran's left lower extremity was atherosclerosis, which 
was primarily due to cigarette smoking.  

For the above reasons, and particularly in light of the 
general nature of the statements of Drs. J.L.S. and B.L.S. 
concerning the veteran's service as a cause of his vascular 
disease, the Board finds these statements to be of less 
probative value than the opinions of either Dr. R.K. or the 
January 1998 VA examiner.  In particular, both Dr. R.K. and 
the January 1998 VA examiner concluded that the long period 
of time between the in-service incidents and his first 
diagnosis of peripheral vascular disease weighed against the 
existence of a causal relationship.  This twenty five year 
gap is consistent with the veteran's medical history and has 
not been explained by the two Drs. S.  

The Board notes that there is one additional medical opinion 
of record.  In November 1994, the veteran underwent a VA 
examination.  Although the November 1994 VA examiner offered 
no conclusions of his own as to the etiology of the veteran's 
peripheral vascular disease, the examiner did indicate that 
it was difficult to state that the veteran's in-service 
gunshot wound was a factor in the development of peripheral 
vascular disease "after so many years later."  To the extent 
that the reasoning contained in this opinion offers some 
support to the Dr. R.K.'s finding that the length of time 
between the veteran's service and the first diagnosis of 
vascular disease weighs against a relationship between the 
two, the Board feels it has some slight weight of probative 
value against the veteran's claim.

The only additional evidence of record supporting the 
veteran's claim that his peripheral vascular disease is 
related to his service-connected gunshot wound and the 
wearing of dress combat boots and trouser blousing in 
service, is his own contention that such a relationship 
exists.  Specifically, he contends that he experienced 
ongoing symptoms from 1952 through 1980, which he described 
as being similar and consistent with the type of symptoms he 
experienced following his first diagnosis in 1980.  The 
veteran believes that these symptoms demonstrate a 
relationship between the veteran's in-service injuries and 
his peripheral vascular disease.  

While the veteran is considered competent to report his 
symptoms, as lay person he is not considered competent to 
offer opinions regarding matters such as diagnosis, causation 
and medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).    
  
The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303 (2001), discussed above, relating to chronicity and 
continuity of symptomatology.  
In this case, there is no evidence of chronic vascular 
disease during service.  Moreover, although the veteran has 
testified concerning what he perceives as continuity of 
symptomatology for a period of over a quarter of a century 
after service, there is no objective medical evidence which 
supports such a statement.  
That is, no clinical data has been received showing treatment 
during the interim between service and the initial diagnosis 
in 1980.  Such supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case. The veteran as a lay person is not competent to 
attribute his current symptomatology to  service.  See 
Espiritu, supra.   For these reasons, continuity of 
symptomatology is not demonstrated.

The veteran has indicated that significant "evidence went the 
way of the leg when the leg was amputated."  The Board agrees 
with this statement up to a point.  However, that part of the 
leg containing bullet wound residuals remains and has been 
evaluated by various physicians, as discussed above.  In any 
event, there is nothing that the Board or anyone else can do 
at this point with respect to the veteran's amputated lower 
left leg.

The veteran has also expressed concern because the medical 
opinions in this case were less than absolute in their 
conclusions.  However, given the nature of cases such as this 
one, which involve a number of possible causes of the claimed 
disability and the passage of significant amounts of time 
between separation from service and the filing of a claim 
with VA, and the fact that medicine is still a somewhat 
inexact science, the Board must resign itself to dealing with 
medical opinion evidence couched in terms such as "likely" 
and "unlikely", rather than absolutes.  See Lathan  v. Brown, 
7 Vet. App. 359, 366 (1995) ["medicine is more art than exact 
science"].  In any event, the standard of review which must 
be applied by the Board has been explained in Gilbert and 
Alemany, above.  Although none of the medical opinions of 
record are couched in terms of absolute certainty, none have 
to be.  For the reasons and bases which were expressed above, 
the Board has concluded that certain of the medical evidence 
carries greater weight of probative value than other 
evidence.

Finally, the Board notes in passing that although cigarette 
smoking has been implicated as the major causative factor 
with respect to the veteran's service-connected peripheral 
vascular disease, the veteran does not contend, nor does the 
medical evidence of record demonstrate, that any in-service 
tobacco use led to the veteran's current vascular disability.  
See 38 U.S.C.A. § 1103 (West Supp. 2001).

In summary, the Board has reviewed the medical evidence of 
record, including the medical opinions both for and against 
the veteran's claim, and finds the most probative evidence to 
be the opinions of Dr. R.K. and the January 1998 VA examiner, 
who both concluded that it was unlikely that the veteran's 
peripheral vascular disease was related to either his 
service-connected gunshot wound injury or the wearing of 
dress combat boots and trouser blousing in service.  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for peripheral 
vascular disease.  The benefit sought on appeal is 
accordingly denied.

The Board wishes to note that it has no reason to doubt that 
the veteran is sincere in his belief that a relationship 
exists between his peripheral vascular disease and both his 
service-connected gunshot wound to the left thigh and the 
wearing of combat boots and trouser blousing in service.  
However, as discussed in detail above, the Board has 
concluded that the preponderance of the competent and 
probative evidence in this case indicates that his bilateral 
peripheral vascular disease is not related to his service-
connected gunshot wound, and that it was not incurred as a 
result of wearing combat boots and trouser blousing in 
service.  


ORDER

Entitlement to service connection for bilateral peripheral 
vascular disease is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

